425 Pa. 142 (1967)
Commonwealth ex rel. Kress, Appellant,
v.
Rundle.
Supreme Court of Pennsylvania.
Submitted January 4, 1967.
April 18, 1967.
Before BELL, C.J., MUSMANNO, JONES, EAGEN, O'BRIEN and ROBERTS, JJ.
Clarence Henry Kress, appellant, in propria persona.
Gerald R. Walmer, District Attorney, for appellee.
OPINION BY MR. JUSTICE ROBERTS, April 18, 1967:
On May 8, 1964, after a trial by jury, Clarence Kress was convicted of murder in the first degree and sentenced to a term of life imprisonment. This is an appeal from the denial after an extensive hearing of Kress's habeas corpus petition in the court below. After a review of the record, we conclude that the able and painstakingly thorough opinion of the late President Judge W.C. SHEELY[*] adequately disposes of all of appellant's non-frivolous contentions.
*143 In his brief on appeal, appellant raises for the first time certain claims not raised in his petition below or during the course of his hearing. As we have said before, this Court will normally not consider such contentions unless they have first been presented to a court below. E.g., Commonwealth ex rel. Banks v. Myers, 423 Pa. 124, 128-29, 222 A.2d 880, 882 (1966).
Order affirmed.
Mr. Justice COHEN took no part in the consideration or decision of this case.
NOTES
[*]  Reported at 7 Adams County L.J. 171 (1966).